DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are moot in view of the new grounds for rejection.

Adam-Cullick-Cimprich disclosed (re. Claim 1) a computing infrastructure of the cloud-based application server for performing the at least one reservoir simulation job ,(Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )   using a reservoir simulation model; (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein) 
utilizing the neural network to define the computing Infrastructure (Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions .  The Examiner notes wherein the Cimprich HCA and dynamic placement circuitry are equivalent to a neural network because they are implementing algorithms that take into consideration various factors for making a decision and recommending an action  ) of the cloud-based application server with computing resources to be allocated for performing the at least one reservoir simulation job using the reservoir simulation model,(Adam- Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)   based on the one or more user-specified parameters included in the received information; (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein) 

performing, by the cloud-based application server, the at least one reservoir simulation job ,(Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )   with the computing resources allocated based on the computing infrastructure defined by the neural network (Adam- Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform)
providing, by the cloud-based application server to the client device over the communication network, results of the at least one reservoir simulation job (Adam-Paragraph 84, users may login based on their subscription and submit jobs (e.g., via a script) and upload data to the HPC cloud cluster to run a reservoir simulation. Processed result data may then be returned to the user for post-processing and/or review )   for display within a graphical user interface (GUI) provided at the client device. (Adam-Paragraph 71, a graphical pre/post-processor 410 resident in a client computer system 402 external to the provisioned cloud 404  )   
in italics]:
… the HCA in Cimprich is not equivalent to the recited neural network, … the HCA in Cimprich does not make any actual decisions itself regarding how to define a computing infrastructure with resources to be allocated for performing a reservoir simulation job…  Cimprich’s HCA relies on “expert determinations” or “pre-defined rules” 
The Examiner respectfully disagrees with the Applicant. 
Cimprich Paragraph 45,Paragraph 47 explicitly disclosed making a decision wherein hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions. 
The Examiner notes wherein the Cimprich HCA and dynamic placement circuitry are equivalent to a neural network because they are implementing algorithms that take into consideration various factors for making a decision and recommending an action  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  wherein the neural network does not comprise “expert determinations” or “pre-defined rules”  ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


 

Priority

	The effective date of the claims described in this application is August 20, 2018.
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,10-12,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam (USPGPUB 2018/0004868) further in view of Cullick (USPGPUB 2004/0220790) further in view of Cimprich (USPGPUB 2016/0164723).  
In regard to Claim 1
Adam Paragraph 5 disclosed a method of running a reservoir simulation. The method may include receiving, with a high performance computing cloud cluster provisioned within a cloud computing environment, a simulation job prepared by a graphical pre-processor resident on a computer system that is external to the cloud computing environment, executing the simulation job using a reservoir simulator resident on a plurality of compute nodes in the high performance computing cloud cluster to generate simulation results.
 a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )   the method comprising: receiving, by a cloud-based application server from a client device (Adam-Paragraph 71, a graphical pre/post-processor 410 resident in a client computer system 402 external to the provisioned cloud 404  )   over a communication network, (Adam-Paragraph 84, users may login based on their subscription and submit jobs (e.g., via a script) and upload data to the HPC cloud cluster to run a reservoir simulation. Processed result data may then be returned to the user for post-processing and/or review )   information defining a reservoir simulation project for a wellsite in a hydrocarbon producing field, (Adam- Paragraph 82, support provisioning of instances based on an image/template of a reservoir simulation platform)  the reservoir simulation project including at least one reservoir simulation job to be performed by the cloud-based application server, (Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )   and the information including one or more parameters for the reservoir simulation job; (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein, Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)  
 performing, by the cloud-based application server, the reservoir simulation job (Adam-Paragraph 84, users may login based on their subscription and submit jobs (e.g., via a script) and upload data to the HPC cloud cluster to run a reservoir simulation. Processed result data may then be returned to the user for post-processing and/or review )   according to the one or more parameters; (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein, Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)  
 and providing, by the cloud-based application server to the client device over the communication network, results of the simulation job (Adam-Paragraph 84, users may login based on their subscription and submit jobs (e.g., via a script) and upload data to the HPC cloud cluster to run a reservoir simulation. Processed result data may then be returned to the user for post-processing and/or review )    for display within a graphical user interface (GUI) (Adam- Paragraph 97,cloud web portal 414 , a graphical pre/post-processor  )  provided at the client device for a cloud-based reservoir simulation application executable by the cloud-based application server.(Adam-Figure 4,Paragraph 71, a graphical pre/post-processor 410 resident in a client computer system 402 external to the provisioned cloud 404 )

While Adam substantially disclosed the claimed invention Adam does not disclose (re. Claim 1) receiving information defining a reservoir simulation project for a wellsite in a hydrocarbon producing field ,the information including one or more parameters for the reservoir simulation job.
While Adam substantially disclosed the claimed invention Adam does not disclose (re. Claim 1) a neural network to optimize a computing infrastructure of the cloud-based application server for performing the reservoir simulation job; and performing, by the cloud-based application server, the reservoir simulation job with the computing infrastructure optimized by the neural network according to the one or more user-specified parameters

Cullick Paragraph 49 disclosed wherein the user may define the uncertainty of a planning variable X by specifying a finite list of values. Cullick Paragraph 47 disclosed one or more graphical user interfaces through which the user may define the uncertainty associated with each planning variable. The user may define the uncertainty of a planning variable X in a number of ways. Cullick Paragraph 245 disclosed wherein run constraints manager may create an execution data set containing the execution setup information. After having specified the execution setup information, the user may invoke execution of the computational method based on a particular case and the execution setup information.
Cullick disclosed (re. Claim 1) receiving information defining a reservoir simulation project for a wellsite in a hydrocarbon producing field, (Cullick- Paragraph 49, wherein the user may define the uncertainty of a planning variable X by specifying a finite list of values,Paragraph 47,graphical user interfaces through which the user may define the uncertainty associated with each planning variable. The user may define the uncertainty of a planning variable X in a number of ways.) the information including one or more parameters for the reservoir simulation job.(Cullick- Paragraph 245, run constraints manager may create an execution data set containing the execution setup information. After having specified the execution setup information, the user may invoke execution of the computational method based on a particular case and the execution setup information) 
Adam and Cullick are analogous art because they present concepts and practices regarding job submission and job placement.  At the time of the effective filing 
While Adam-Cullick substantially disclosed the claimed invention Adam-Cullick does not disclose (re. Claim 1) a neural network to optimize a computing infrastructure of the cloud-based application server for performing the reservoir simulation job; and performing, by the cloud-based application server, the reservoir simulation job with the computing infrastructure optimized by the neural network according to the one or more user-specified parameters
Cimprich Paragraph 218 disclosed where on-premises provisioning workflow engine 4132 and the public provisioning workflow engine 4122 save, in the return queue 4120, provisioning result messages 4420 that specify completions, failures, error conditions, or any other result information for the resource provisioning actions (4418). The return queue 4120 makes the result messages available for tracking status of resource provisioning requests back through the provisioning chain.

Cimprich disclosed (re. Claim 1) a neural network to optimize a computing infrastructure of the cloud-based application server for performing the reservoir simulation job.(Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions  ) 
Adam,Cullick and Cimprich are analogous art because they present concepts and practices regarding job submission and job placement.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Cimprich into Adam-Cullick.  The motivation for the said combination would have been to enable end-to-end placement , re-placement and re-provisioning analysis.
Adam-Cullick-Cimprich disclosed (re. Claim 1) performing, by the cloud-based application server, the reservoir simulation job with the computing infrastructure optimized by the neural network (Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions  ) according to the one or more user-specified parameters  (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein, Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)  

Adam-Cullick-Cimprich disclosed (re. Claim 1) a computing infrastructure of the cloud-based application server for performing the at least one reservoir simulation job ,(Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )   using a reservoir simulation model; (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein) 
utilizing the neural network to define the computing Infrastructure (Cimprich-Paragraph 45,Paragraph 47, hybrid cloud architect (HCA) 112 determines placement options for requested resources. The dynamic placement circuitry 120 facilitates review and update of the placement circuitry decisions .  The Examiner notes wherein the Cimprich HCA and dynamic placement circuitry are equivalent to a neural network because they are implementing algorithms that take into consideration various factors for making a decision and recommending an action  ) of the cloud-based application server with computing resources to be allocated for performing the at least one reservoir simulation job using the reservoir simulation model,(Adam- Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform, Paragraph 87, export a simulation model and one or more simulation cases in a format suitable for the reservoir simulator resident in the HPC cloud cluster, and then upload the data to the HPC cloud cluster as a simulation job)   based on the one or more user-specified parameters included in the received information; (Adam-Paragraph 79, customer may request, for example, a particular type or size of HPC cloud cluster, particular amounts or types of computing resources, e.g., numbers and/or types of compute nodes, processors, storage resources, or network resources, amounts of memory and/or storage ,Paragraph 79, customers may be presented with a limited set of predetermined service offerings from which they can select, e.g., to request a medium-sized HPC cloud cluster with a particular suite of software pre-installed therein) 

performing, by the cloud-based application server, the at least one reservoir simulation job ,(Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )   with the computing resources allocated based on the computing infrastructure defined by the neural network (Adam- Paragraph 82, auto-provision reservoir simulator head and compute nodes within a particular time frame after subscription, and to support provisioning of instances based on an image/template of a reservoir simulation platform)
providing, by the cloud-based application server to the client device over the communication network, results of the at least one reservoir simulation job (Adam-Paragraph 84, users may login based on their subscription and submit jobs (e.g., via a script) and upload data to the HPC cloud cluster to run a reservoir simulation. Processed result data may then be returned to the user for post-processing and/or review )   for display within a graphical user interface (GUI) provided at the client device. (Adam-Paragraph 71, a graphical pre/post-processor 410 resident in a client computer system 402 external to the provisioned cloud 404  )   


In regard to Claim 10
Claim 10 (re. system) recites substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1.

In regard to Claim 15
Claim 15 (re. non-transitory computer-readable storage medium) recites substantially similar limitations as Claim 1.  Claim 15 is rejected on the same basis as Claim 1.
 
In regard to Claim 2,11,12
Adam-Cullick-Cimprich disclosed (re. Claim 2,11,12) wherein the information defining the reservoir simulation project is based on user input received via a project dashboard displayed within the GUI at the client device, (Adam-Paragraph 74, Customers have the ability to monitor their running jobs, get support and manage their subscriptions through an interactive web dashboard provided by a cloud-based reservoir simulation environment provider  )  the reservoir simulation project is a selected one of a plurality of reservoir simulation projects displayed within the project dashboard,(Cullick- Figure 12,Paragraph 252, a user interface through which the user may create new cases, select cases, copy cases, edit cases and delete cases )   and the method further comprises: receiving, via the GUI, user input for adding one or more reservoir simulation jobs to the reservoir simulation project; (Adam- simulation results may be used to modify the simulation model and/or prompt further simulation job submissions ,Paragraph 92, display the status of ongoing simulation jobs for each customer in an easily digestible way… for viewing subscription details, access information and the possibility to monitor simulation job queues running on an HPC cloud cluster)   
 and displaying within the GUI a job creation panel for defining the one or more reservoir simulation jobs to be added to the reservoir simulation project.(Adam-Paragraph 92, job scheduling utility provided either by using HPC pack tools or an LSF may also be supported in order to manage a queuing system and let customers submit simulations and queue them ) 
 
Claims 3,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam (USPGPUB 2018/0004868) further in view of Cullick (USPGPUB 2004/0220790) further in view of Cimprich (USPGPUB 2016/0164723). 
In regard to Claim 3,13
Adam-Cullick-Cimprich disclosed (re. Claim 3,13)  wherein the one or more reservoir simulation jobs are added to a job dashboard displayed within the GUI for the selected reservoir simulation project, (Adam-Paragraph 92, job scheduling utility provided either by using HPC pack tools or an LSF may also be supported in order to manage a queuing system and let customers submit simulations and queue them ), and the selected reservoir simulation job is performed by the cloud-based application server in response to a corresponding job submission request received via the job dashboard. (Adam- Paragraph 87, a simulation job may be prepared and submitted to the provisioned HPC cloud cluster  )    	While Adam-Cullick substantially disclosed the claimed invention Adam-Cullick does not disclose (re. Claim 3,13) a job dashboard listing reservoir simulation jobs associated with the reservoir simulation project and displaying status information for a selected one of the listed reservoir simulation jobs.
Cimprich Paragraph 218 disclosed where on-premises provisioning workflow engine 4132 and the public provisioning workflow engine 4122 save, in the return queue 4120, provisioning result messages 4420 that specify completions, failures, error conditions, or any other result information for the resource provisioning actions (4418). The return queue 4120 makes the result messages available for tracking status of resource provisioning requests back through the provisioning chain.
Cimprich disclosed (re. Claim 3,13) a job dashboard listing reservoir simulation jobs associated with the reservoir simulation project and displaying status information for a selected one of the listed reservoir simulation jobs (Cimprich-Paragraph 218, return queue 4120, provisioning result messages 4420 that specify completions, failures, error conditions, or any other result information for the resource provisioning actions )  
Adam and Cimprich are analogous art because they present concepts and practices regarding job submission and job placement.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Cimprich into Adam.  The motivation for the said combination would have been to enable end-to-end placement , re-placement and re-provisioning analysis.

Claims 4-9,14,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam (USPGPUB 2018/0004868) further in view of Cullick (USPGPUB 2004/0220790) further in view of Cimprich (USPGPUB 2016/0164723). 
In regard to Claim 4,14,16
While Adam-Cullick substantially disclosed the claimed invention Adam-Cullick does not disclose (re. Claim 4,14,16) a job submission panel providing user controls for defining job parameters . 
Cimprich Paragraph 113, Paragraph 115 disclosed wherein placement engine 1200 generates a GUI 1210 which the resource requester 150 renders on a display 1212 wherein placement metadata processing stage may include resource requester specific rulesets that encode resource requester policies, e.g., data governance policies and employee location policies that affect placement decisions.
 Cimprich Paragraph 75 disclosed wherein the VM types differ according to how they parameterize their hardware feature set. In some instances, such as for the White VM 3912, the type includes specific parameters for number of processors and amount of RAM. In other examples, such as for the Black VM 3914, the feature set is represented in a text string, e.g., "High Performance".
Cimprich disclosed (re. Claim 4,14,16) a job submission panel providing user controls for defining job parameters. (Cimprich-Paragraph 166,Figure 27, The HCA 112 generates a GUI 2702, e.g., rendered locally at the resource requester 150,  wherein resource requester 150 issues a technical service request (TSR) 2706 for virtualized hosting ) 


In regard to Claim 5,17
Adam-Cullick-Cimprich disclosed (re. Claim 5,17) wherein the job parameters include a computing mode of the cloud-based application server for performing the selected reservoir simulation job.(Cimprich-Paragraph 169, In response to receiving the particular template, the external service provider 2716 performs the provisioning actions that lead to instantiation of the resources specified in the template in the Black region 2718,  Paragraph 75 , the VM types includes specific parameters for number of processors and amount of RAM  such that for the Black VM 3914, the feature set is represented in a text string, e.g., "High Performance".  The Examiner notes wherein the different VM types have different operational characteristics/ performance levels which are equivalent to different computing modes.) 
 	In regard to Claim 6,18
Adam-Cullick-Cimprich disclosed (re. Claim 6,18) wherein the computing mode of the cloud-based application server is selected from the group consisting of an economical mode, (Cimprich-Paragraph 84, the script may determine that the Size is `Standard A1` and output, e.g., ["Size": "Standard A1"] as a JSON conversion for obtaining a Type 2 equivalent VM property for the Type 5 number of processors and amount of RAM ) , a high-performance mode, and an accelerated performance mode. (Cimprich-Paragraph 169, In response to receiving the particular template, the external service provider 2716 performs the provisioning actions that lead to instantiation of the resources specified in the template in the Black region 2718,  Paragraph 75 , the VM types includes specific parameters for number of processors and amount of RAM  such that for the Black VM 3914, the feature set is represented in a text string, e.g., "High Performance". ) 	In regard to Claim 7
Adam-Cullick-Cimprich disclosed (re. Claim 7) wherein each computing mode of the cloud-based application server corresponds to one of a plurality of performance levels of the cloud-based application server for performing the selected reservoir simulation job.(Cimprich- Paragraph 75 , the VM types includes specific parameters for number of processors and amount of RAM  such that for the Black VM 3914, the feature set is represented in a text string, e.g., "High Performance" Paragraph 84, the script may determine that the Size is `Standard A1` and output, e.g., ["Size": "Standard A1"] as a JSON conversion for obtaining a Type 2 equivalent VM property for the Type 5 number of processors and amount of RAM) 	In regard to Claim 8,19
Adam-Cullick-Cimprich disclosed (re. Claim 8,19) wherein each performance level is defined by a number of computing cores utilized by the cloud-based computing structure for performing the selected reservoir simulation job. (Cimprich- Paragraph 75 , the VM types includes specific parameters for number of processors and amount of RAM  such that for the Black VM 3914, the feature set is represented in a text string, e.g., "High Performance" Paragraph 84, the script may determine that the Size is `Standard A1` and output, e.g., ["Size": "Standard A1"] as a JSON conversion for obtaining a Type 2 equivalent VM property for the Type 5 number of processors and amount of RAM)	In regard to Claim 9,20
Adam-Cullick-Cimprich disclosed (re. Claim 9,20) wherein the user controls provided by the job submission panel include controls for the neural network to optimize a user-selected performance level  (Adam-Paragraph 83, provisioning may result in the generation of an HPC cloud cluster having a set of provisioned hardware resources and software that have previously been tested and certified to be suitable for the customer's requested workload… to both optimize performance and secure a customer's confidential data  )  of the cloud-based application server according to at least one of a specified number of actual computing cores or a specified number of virtual computing cores.(Cimprich-Paragraph 157, re-evaluation circuitry 2302 may evaluate  every resource in every workload every week and return recommendations to each resource requester )       
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GREG C BENGZON/Primary Examiner, Art Unit 2444